Exhibit 10.1

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT is made as of February 1, 2012 (the
“Fifth Amendment to Credit Agreement,” or this “Amendment”), among Diodes
Incorporated, a Delaware corporation, Diodes Zetex Limited, a United Kingdom
corporation (collectively, “Borrowers”), Diodes International B.V., a
Netherlands corporation (“International”), and Bank of America, N.A. (“Lender”).

R E C I T A L S

A. Borrowers and Lender are parties to that certain Credit Agreement dated as of
November 25, 2009, as modified pursuant to the terms of that certain letter
dated as of March 31, 2010 from Lender to Borrowers and as modified by a First
Amendment to Credit Agreement dated as of July 16, 2010, a Second Amendment to
Credit Agreement dated as of November 24, 2010, a Third Amendment to Credit
Agreement dated as of February 9, 2011, and a Fourth Amendment to Credit
Agreement dated as of November 23, 2011 (the “Original Credit Agreement”).

B. The parties desire to amend the Original Credit Agreement to, among other
things, extend a term loan to International as hereinafter provided.

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Same Terms. All terms used herein which are defined in the Original Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, all references in the Loan
Documents to the “Agreement” shall mean the Original Credit Agreement, as
amended by this Fifth Amendment to Credit Agreement, as the same shall hereafter
be amended from time to time. In addition, the following term has the meaning
set forth below:

“Effective Date” means February 1, 2012.

2. Amendments to Original Credit Agreement. (a) As of the Effective Date, the
following definitions set forth in Section 1.01 of the Original Credit Agreement
shall be amended as follows:

(i) “Borrower” and “Borrowers” means each Original Borrower and the Term
Borrower.

(ii) “Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
Lender from time to time), as determined for each banking day at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any



--------------------------------------------------------------------------------

reason, then the “Eurocurrency Rate” for such Interest Period shall be the rate
per annum determined by Lender to be the rate at which deposits in the relevant
currency for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Lender and with a term equivalent to such Interest Period would be
offered by Lender’s London Branch (or other Lender branch or Affiliate) to major
banks in the London or other offshore interbank market for such currency at
their request at approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period.

(iii) “Loan” means an extension of credit by Lender to a Borrower under
Article II in the form of a Committed Loan, an Uncommitted Loan or a Term Loan.

(iv) “Loan Parties” means, collectively, each Borrower, including the Term
Borrower, each Subsidiary Guarantor and Diodes Zetex Semiconductors Limited.

(v) “Maturity Date” means (a) with respect to the Committed Note and Uncommitted
Note, January 17, 2013, and (b) with respect to the Term Note, January 17, 2015;
provided, however, that if either such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.

(vi) “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

(vii) “Responsible Officer” means the chief executive officer, president or
chief financial officer of a Loan Party. Any document delivered hereunder that
is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party. With
respect to a Loan Party organized under the laws of the Netherlands, a
“Responsible Officer” means a person who is authorized to represent that Loan
Party.

(b) As of the Effective Date, Section 1.01 of the Original Credit Agreement
shall be amended by deleting the definition of “Fixed Charge Coverage Ratio” in
its entirety.

(c) As of the Effective Date, Section 1.01 of the Original Credit Agreement is
hereby amended to add the following new definitions thereto:

(i) “EBITDA” means net income, less income or plus loss from discontinued
operations and extraordinary items, plus income taxes, plus interest expense,
plus depreciation, and amortization.

 

Page 2



--------------------------------------------------------------------------------

(ii) “Fifth Amendment Effective Date” means February 1, 2012.

(iii) “FSA” means the Dutch Financial Supervision Act (Wet op het financieel
toezicht), as amended from time to time.

(iv) “Funded Debt” means all outstanding liabilities for borrowed money and
other interest-bearing liabilities, including current and long term liabilities.

(v) “Funded Debt to EBITDA Ratio” means the ratio of (a) Funded Debt to
(b) EBITDA.

(vi) “Interest Coverage Ratio” means the ratio of (a) EBITDA to (b) interest
expense on all Indebtedness.

(vii) “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date 30, 60 or 90
days thereafter, as selected by any Borrower in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

(viii) “Original Borrower” and “Original Borrowers” each has the meaning
specified in the introductory paragraph hereto.

(ix) “Term Borrowing” means a borrowing of Term Loans of the same type and in
the same currency.

(x) “Term Borrower” has the meaning specified in the introductory paragraph to
the Credit Agreement, as amended.

(xi) “Term Loan” has the meaning specified in Section 2.04B.

(xii) “Term Note” has the meaning specified in Section 2.04B.

(d) As of the Effective Date, the introductory paragraph of the Original Credit
Agreement is amended and restated in its entirety as follows:

(i) “This CREDIT AGREEMENT (“Agreement”) is entered into as of November 25,
2009, among DIODES INCORPORATED, a Delaware corporation (“Company”), DIODES
ZETEX LIMITED, a United Kingdom corporation (together with Company, the
“Original Borrowers” and, each an “Original Borrower”), and following the Fifth
Amendment Effective Date, DIODES INTERNATIONAL B.V., a besloten vennootschap met
beperkte aansprakelijkheid (the “Term Borrower”), and BANK OF AMERICA, N.A.,
(“Lender”).”

 

Page 3



--------------------------------------------------------------------------------

(e) As of the Effective Date, Articles 2.01 and 2.02 of the Original Credit
Agreement are amended and restated in their entirety as follows:

“2.01 Committed Loans. Subject to the terms and conditions set forth herein,
Lender agrees to make loans (each such loan, a “Committed Loan”) to the Original
Borrowers in Dollars or in one or more Alternative Currencies from time to time,
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding the amount of the Commitment; provided,
however, that after giving effect to any Committed Borrowing, (i) the Total
Outstandings shall not exceed the Commitment, and (ii) the aggregate Outstanding
Amount of all Committed Loans denominated in Alternative Currencies shall not
exceed the Alternative Currency Sublimit. Within the limits of the Commitment,
and subject to the other terms and conditions hereof, the Original Borrowers may
borrow under this Section 2.01, prepay under Section 2.05, and reborrow under
this Section 2.01. Committed Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

 

  2.02 Borrowings and Conversions of Committed Loans.

(a) Each Committed Borrowing and each conversion of Committed Loans from one
Type to the other shall be made upon an Original Borrower’s irrevocable notice
to Lender. Each such notice must be received by Lender not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of or
conversion to Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate
Committed Loans, (ii) four Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of any Borrowing of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Committed Loans. Each notice by an
Original Borrower pursuant to this Section 2.02(a) must be evidenced by a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of such Original Borrower. Each Borrowing of or conversion to Eurocurrency Rate
Loans shall be in a principal amount of $250,000 or a whole multiple of $100,000
in excess thereof. Except as provided in Section 2.03(c), each Committed
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount of $100,000 or a whole multiple of $50,000 in excess thereof. Each Loan
Notice shall specify (i) whether such Original Borrower is requesting a
Committed Borrowing or a conversion of Committed Loans from one Type to the
other, or a continuation of Eurocurrency Loans, (ii) the requested date of the
Borrowing or conversion, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed or converted,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, (v) the currency of the Committed Loans to be
borrowed, and (vi) if applicable, the duration of the Interest Period with
respect thereto. If an Original Borrower fails to specify a currency in a Loan
Notice requesting a Borrowing, then the Committed Loans so requested shall be
made in Dollars. If an Original Borrower fails to specify a Type of Committed
Loan in a Loan Notice or if an Original Borrower fails to give a timely notice
requesting a conversion, then the applicable Committed Loans shall be made as,
or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of

 

Page 4



--------------------------------------------------------------------------------

Committed Loans denominated in an Alternative Currency, such Loans shall be
continued as Eurocurrency Rate Loans in their original currency with an Interest
Period of 30 days. Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Company requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of thirty days. No Committed Loan
may be converted into a Committed Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Committed Loan and
reborrowed in the other currency.

(b) Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), Lender
shall make all funds so received available to Company or the other applicable
Original Borrower in like funds as received by Lender either by (i) crediting
the account of such Original Borrower on the books of Lender with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) Lender by an Original
Borrower; provided, however, that if, on the date the Loan Notice with respect
to such Borrowing denominated in Dollars is given by an Original Borrower, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and, second,
shall be made available to the applicable Original Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of Lender, and Lender
may demand that any or all of the then outstanding Eurocurrency Rate Loans
denominated in an Alternative Currency be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto.

(d) Lender shall promptly notify Original Borrowers of the interest rate
applicable to any Interest Period for Eurocurrency Rate Loans upon determination
of such interest rate. At any time that Base Rate Loans are outstanding, Lender
shall notify Original Borrowers of any change in Lender’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.

(f) During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurocurrency Rate Loans (whether in Dollars or any
Alternative Currency) without the consent of Lender.”

(f) As of the Effective Date, Article 2 of the Original Credit Agreement is
amended by adding new Section 2.04B to read in its entirety as follows:

 

Page 5



--------------------------------------------------------------------------------

  “2.04B Term Loan.

(a) Subject to the terms and conditions set forth herein, Lender shall lend to
Borrower the sum of $40,000,000 in the form of a term loan (the “Term Loan”).
Lender agrees to make the Term Loan to the Term Borrower in a single advance on
or about January     , 2012, subject to and in accordance with the other terms
and provisions of this Agreement. The Term Loan is not a revolving credit
facility, and any amount repaid may not be reborrowed. Lender confirms that it
is a professional market party within the meaning of the FSA.

(b) The proceeds of the Term Loan may be used for general corporate purposes,
financing temporary cash shortness, capital expenditures and to pay fees and
expenses in connection therewith.

(c) The obligation of the Term Borrower to repay the Term Loan shall be
evidenced by the Term Note which shall be (a) payable on or before the Maturity
Date, and (b) entitled to the benefits of this Agreement and the security
provided for herein.

(g) As of the Effective Date, Section 2.08(a) of the Original Credit Agreement
is amended and restated in its entirety to read in its entirety as follows:

“2.08 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Committed Loan shall bear interest on the outstanding
principal amount thereof at a rate per annum equal to the Eurocurrency Rate plus
two and one-half percent (2.50%) per annum; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus one
half of one percent (0.50%) per annum; (iii) each Uncommitted Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum determined by Lender; and (iv) each Term Loan
shall bear interest on the outstanding principal amount thereof at a rate per
annum equal to the Eurocurrency Rate plus one and one-quarter percent
(1.25%) per annum.”

(h) As of the Effective Date, Section 7.01 of the Original Credit Agreement is
hereby amended to add the following new section (j) thereto:

“(j) Liens arising under Article 24 of the general terms and conditions
(Algemene Bank Voorwaarden) of any member of the Dutch Bankers’ Association
(Nederlandse Vereniging van Banken) or any similar term applied by a financial
institution in the Netherlands pursuant to its general terms and conditions.”

(i) As of the Effective Date, Section 7.03(h) of the Original Credit Agreement
is amended and restated in its entirety to read in its entirety as follows:

“(h) Indebtedness of Subsidiaries organized under the laws of a jurisdiction in
Asia in an aggregate amount not to exceed $50,000,000.”

(j) As of the Effective Date, the final paragraph of Section 4.02 of the
Original Credit Agreement is amended and restated in its entirety to read in its
entirety as follows:

 

Page 6



--------------------------------------------------------------------------------

“Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Committed Loans to the other Type) submitted by Company or the
Term Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension.”

(k) As of the Effective Date, Section 7.11 of the Original Credit Agreement is
amended and restated in its entirety to read as follows:

“(a) Quick Ratio. Company shall maintain on a consolidated basis a Quick Ratio
of not less than 1.50 to 1.0.

(b) Interest Coverage Ratio. Company shall maintain on a consolidated basis an
Interest Coverage Ratio of at least 3.0 to 1.0.

(c) Funded Debt to EBITDA Ratio: Company shall maintain on a consolidated basis
a Funded Debt to EBITDA Ratio not exceeding 2.50 to 1.0.”

(l) As of the Effective Date, Section 9.06 of the Original Credit Agreement is
hereby amended to add the following new section (g) thereto:

“(g) Any assignment of a Loan to the Term Borrower, to any Eligible Assignee or
Participant which has not previously extended any Loan to the Term Borrower
shall be in an amount of at least EUR 100,000 or, if it is less, such Eligible
Assignee or Participant shall confirm in writing to the Term Borrower that it is
a professional market party within the meaning of the FSA.”

(m) As of the Effective Date, Exhibit A of the Original Credit Agreement
entitled “Loan Notice” is replaced with Annex I attached hereto.

(n) As of the Effective Date, Exhibit D of the Original Credit Agreement
entitled “Form of Compliance Certificate” is replaced with Annex II attached
hereto.

(o) As of the Effective Date, a new Exhibit E entitled “Form of Term Note” in
the form of Annex III attached hereto is made a part of the Original Credit
Agreement.

3. Conditions Precedent. The transactions contemplated by this Fifth Amendment
shall be deemed to be effective as of the Effective Date, when the following
conditions have been complied with to the satisfaction of Lender, unless waived
in writing by Lender:

(a) Fifth Amendment. This Fifth Amendment shall be in full force and effect and
shall have been acknowledged and agreed to by the Guarantors that will remain
liable for the Obligations following execution by Lender of this Fifth
Amendment.

(b) Term Note. The Term Note by International payable to the order of Lender,
dated as of even date herewith, in the original principal amount of $40,000,000,
shall be executed by International and delivered to Lender.

(c) Term Loan Guaranty. The Unconditional Guaranty of the Term Loan executed by
Diodes Incorporated in favor of Lender, dated as of even date herewith, shall be
delivered to Lender.

 

Page 7



--------------------------------------------------------------------------------

(d) Pledge Agreement. The Pledge Agreement dated of even date herewith executed
by Diodes Incorporated pursuant to which it pledges 65% of the Equity Interests
in International, along with the corresponding Deed of Disclosed Pledge over
Registered Shares, shall be delivered to Lender.

(e) Legal Opinion. International shall have delivered to Lender a legal opinion
from Dutch counsel to International in form and substance satisfactory to
Lender.

(f) Security Agreement Confirmation Letters. Each of Diodes Incorporated, Diodes
Fabtech, Inc. and Diodes Investment Company shall have delivered to Lender a
letter confirming that its respective Security Agreement in favor of Lender
continues to secure all of the Obligations of Borrowers and International,
including, without limitation, those evidenced by this Amendment.

4. Certain Representations. Each Borrower and International represents and
warrants that, as of the Effective Date: (a) each Loan Party has full power and
authority to execute this Amendment, and this Amendment executed by each Loan
Party constitutes the legal, valid and binding obligation of such Loan Party
enforceable in accordance with its terms, except as enforceability may be
limited by general principles of equity and applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally; (b) each Security Document remains in full force
and effect; and (c) no authorization, approval, consent or other action by,
notice to, or filing with, any governmental authority or other person is
required for the execution, delivery and performance by each Loan Party thereof
except for the approvals, consents, and authorizations, which have been duly
obtained, taken, given, or made and are in full force and effect. In addition,
each Borrower represents that all representations and warranties contained in
the Original Credit Agreement are true and correct in all material respects on
and as of the Effective Date except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date.

5. Limitation on Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Original Credit
Agreement or any of the Loan Documents, or (b) to prejudice any right or rights
which Lender now has or may have in the future under or in connection with the
Original Credit Agreement and the Loan Documents, each as amended hereby, or any
of the other documents referred to herein or therein. This Amendment shall
constitute a Loan Document for all purposes.

6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument. In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.

7. Representation of Term Borrower. If the Term Borrower is represented by an
attorney in connection with the signing and/or execution of this Amendment or
any other Loan Document it is hereby expressly acknowledged and accepted by the
other parties to this Amendment that the existence and extent of the attorney’s
authority and the effects of the attorney’s exercise or purported exercise of
his or her authority shall be governed by the laws of the Netherlands.

8. Incorporation of Certain Provisions by Reference. The provisions of
Section 9.13 of the Original Credit Agreement captioned “Governing Law;
Jurisdiction; Etc.” and the provisions of Section 9.14 of the Original Credit
Agreement captioned “Dispute Resolution Provision” are incorporated herein by
reference for all purposes.

 

Page 8



--------------------------------------------------------------------------------

9. Entirety and Etc. This Amendment and all of the other Loan Documents embody
the entire agreement between the parties. THIS AMENDMENT AND ALL OF THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Blank; Signatures Begin on Next Page]

 

Page 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the Effective Date.

 

BANK OF AMERICA, N.A., as Lender By:  

/s/ Charles E. Dale

  Charles E. Dale   Senior Vice President



--------------------------------------------------------------------------------

 

BORROWERS: DIODES INCORPORATED By:   /s/ Richard D. White   Richard Dallas White
  Chief Financial Officer, Treasurer and Secretary

 

DIODES ZETEX LIMITED By:   /s/ Richard D. White   Richard Dallas White  
Director

 

INTERNATIONAL: DIODES INTERNATIONAL B.V. By:   /s/ Richard D. White   Richard
Dallas White   Managing Director A By:   /s/ Eveline Sonja van Dalen   Eveline
Sonja van Dalen   Managing Director B

The terms of this Amendment are acknowledged and agreed to by Diodes Zetex
Semiconductors Limited and the following Subsidiary Guarantors.

 

DIODES ZETEX SEMICONDUCTORS LIMITED By:   /s/ Richard D. White   Richard Dallas
White   Director



--------------------------------------------------------------------------------

 

SUBSIDIARY GUARANTORS:

DIODES FABTECH, INC.

By:   /s/ Richard D. White   Richard Dallas White   Director

 

DIODES INVESTMENT COMPANY By:   /s/ Richard D. White   Richard Dallas White  
Director



--------------------------------------------------------------------------------

ANNEX I

Form of Loan Notice



--------------------------------------------------------------------------------

ANNEX II

Form of Compliance Certificate



--------------------------------------------------------------------------------

ANNEX III

Form of Term Note